       Case 2:19-cv-02356-WBV-DPC Document 50 Filed 06/25/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA


ROSALIND C. PATE, ET AL.                                      CIVIL ACTION

VERSUS                                                        NO. 19-2356-WBV-DPC

TIM CLARK CONSTRUCTION, LLC, ET AL.                           SECTION: D (2)


                                   ORDER AND REASONS
I.      Factual and Procedural Background

        On or about May 24, 2018, Rosalind C. Pate and Robert L. Pate, Sr.

(collectively, “Plaintiffs”), filed a Petition for Breach of Contract and Damages in Civil

District Court for the Parish of Orleans, State of Louisiana.1 Named as defendants

in the case are Tim Clark, Charles Clark, Tim Clark Construction, LLC and Gemini

Insurance Company.2 Gemini Insurance Company removed the matter to this Court

on March 13, 2019, on the basis of diversity jurisdiction, 28 U.S.C. § 1332.3 Gemini

Insurance Company claimed that it was the only defendant that had been served with

the lawsuit at the time of removal.4

        On August 13, 2019, the Court issued a Show Cause Order, giving Plaintiffs

30 days to show good cause, in writing, as to why they had failed to serve the

defendants, Tim Clark Construction, LLC, Tim Clark and Charles Clark. 5                In




1 R. Doc. 1 at ¶ 1; R. Doc. 1-1.
2 R. Doc. 1-1 at p. 1.
3 R. Doc. 1.
4 Id. at ¶ 2.
5 R. Doc. 22.
       Case 2:19-cv-02356-WBV-DPC Document 50 Filed 06/25/20 Page 2 of 6



response to the Show Cause Order, Plaintiffs filed proofs of service upon Tim Clark

Construction, LLC and for Charles Clark on August 15, 2019.6

        On January 6, 2020, the Court issued an Order to Show Cause, requiring

Plaintiffs to show cause on or before February 14, 2020, “why certain defendant(s)

should not be dismissed for plaintiff’s failure to prosecute.”7 Plaintiff filed a Status

Report on February 14, 2020, seeking additional time to effect service because

Plaintiffs’ counsel had undergone surgery in both eyes, which required several

months of recovery measures and medication.8 As a result, the Court issued an Order

on February 19, 2020, giving Plaintiffs an additional 30 days, or until March 16, 2020,

to show cause as to why certain defendant(s) should not be dismissed for failure to

prosecute.9

        After failing to respond to the Court’s February 19, 2020 Order, the Court

issued yet another Show Cause Order on April 17, 2020, giving Plaintiffs another 30

days, or until May 18, 2020, to show cause as to why defendant, Charles Clark, should

not be dismissed from this case for failure to prosecute.10

        On May 18, 2020, Plaintiffs filed a Status Report, asserting that counsel for

Plaintiffs had requested service of process as to Charles Clark on September 17, 2019

through the United States Marshall’s Office.         11   Plaintiffs’ counsel asserts

that Plaintiffs requested service of Charles Clark, Tim Clark and Tim Clark



6 R. Docs. 23 & 24.
7 R. Doc. 30.
8 R. Doc. 31.
9 R. Doc. 33.
10 R. Doc. 44.
11 R. Doc. 45 at p. 1.
       Case 2:19-cv-02356-WBV-DPC Document 50 Filed 06/25/20 Page 3 of 6



Construction through the U.S. Marshall’s Office and that, “It was believed by

counsel that service had been made since the other services were made through the

return for services for Tim Clark were not filed for at least two months after

summons issued.”12 Plaintiffs’ counsel further asserts that she has been unable to

verify service upon Charles Clark through the U.S. Marshall’s Office, and that

things have been exacerbated by the COVID-19               pandemic.    13    Plaintiffs

requested an additional 30 days to conduct discovery and file appropriate

pleadings so that “all defendants are held accountable in this litigation,” claiming

that, “Dismissal would be unfair.”14

        After reviewing Plaintiffs’ Status Report, the Court issued an Order on May

19, 2020, giving Plaintiffs an additional 30 days, or until June 19, 2020, to file proof

of service upon Charles Clark.15 On June 11, 2020, Plaintiffs filed an unexecuted

Summons into the record, showing that the U.S. Marshall had attempted to

serve Charles Clark at his home address on June 9, 2020 and June 10, 2020.16 On

the first attempt, no one was home. On the second attempt, the resident informed

the process server for the U.S. Marshal that Charles Clark does not live at the

address, and that the resident had not seen Charles Clark in 5 years.17 Plaintiffs

have not requested any additional time for discovery of Charles Clark’s

whereabouts, or to make additional attempts to serve Charles Clark.



12 Id.
13 Id.
14 Id.
15 R. Doc. 47.
16 R. Doc. 49 at p. 1.
17 Id. at p. 2.
      Case 2:19-cv-02356-WBV-DPC Document 50 Filed 06/25/20 Page 4 of 6



II.    Legal Standard

       “The Federal Rules of Civil Procedure specifically provide that a court may, in

its discretion, dismiss a plaintiff’s action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or any order of the court and that

such a dismissal is considered to be an adjudication on the merits.”18 “A district court

may sua sponte dismiss a lawsuit for failure to prosecute pursuant to Federal Rule of

Civil Procedure 41(b).”19 “This authority is based on the courts’ power to manage and

administer their own affairs to ensure the orderly and expeditious disposition of

cases.”20 Nonetheless, “The Court’s power to dismiss for want of prosecution should

be used sparingly.”21 Unless the dismissal order states otherwise, a dismissal under

Rule 41(b) operates as an adjudication on the merits.22

       “Although the decision to dismiss under Rule 41(b) is committed to the district

court’s discretion, its discretion to dismiss with prejudice has been confined to a

narrow range of circumstances.”23 Before an action can be dismissed with prejudice

under Rule 41(b), two factors must be present: (1) a clear record of delay or

contumacious conduct by the plaintiff; and (2) lesser sanctions would not serve the




18 Burns v. Westwego Police Dept., Civ. A. No. 14-2242, 2014 WL 7185449, at *2 (E.D. La. Dec. 16, 2014)
(citing Fed. R. Civ. P. 41(b)).
19 Lewis v. Sheriff’s Dept. Bossier Parish, 478 Fed.Appx. 809, 815 (5th Cir. 2012) (citing Berry v.

CIGNA/RSI-CIGNA, 975 F.2d 1188, 1190 (5th Cir. 1992)).
20 Lewis, 478 Fed.Appx. at 815 (internal quotation and quotation marks omitted).
21 Burns, Civ. A. No. 14-2242, 2014 WL 7185449 at *2 (citing Ramsay v. Bailey, 531 F.2d 706, 707 (5th

Cir. 1976)).
22 Fed. R. Civ. P. 41(b).
23 Springboards to Education, Inc. v. Kipp Foundation, 325 F. Supp. 3d 704, 711 (N.D. Tex. 2018)

(citing Raborn v. Inpatient Management Partners Inc., 278 Fed.Appx. 402, 407 (5th Cir. 2008)).
      Case 2:19-cv-02356-WBV-DPC Document 50 Filed 06/25/20 Page 5 of 6



best interests of justice.24 The Fifth Circuit has held that aggravating factors must

also usually be found, clarifying that, “we have not said they must ‘always’ be

found.” 25 Such aggravating factors include whether the delay was caused by the

plaintiff, as opposed to her attorney, whether the defendant suffered actual prejudice

and whether the delay was caused by intentional conduct.26

       Here, the Court finds that dismissing Charles Clark from this litigation with

prejudice under Fed. R. Civ. P. 41(b) is not warranted. While there has clearly been

a lengthy delay of over two years during which Plaintiffs failed to effect service upon

Charles Clark, the record does not establish that Plaintiffs’ delay resulted from

contumacious conduct. According to the Fifth Circuit, “We have recognized that it is

not a party’s negligence – regardless of how careless, inconsiderate, or

understandably exasperating – that makes conduct contumacious; instead it is the

stubborn resistance to authority which justifies a dismissal with prejudice.”27 With

respect to the second factor, the Court finds that sanctions less than dismissal with

prejudice, such as a dismissal without prejudice, would serve the best interests of

justice. Finally, the Court finds no evidence of any aggravating factors that would

support a dismissal with prejudice under Rule 41(b). The record reflects that service

was delayed, in part, by medical complications suffered by Plaintiffs’ counsel after



24 Sealed Appellant v. Sealed Appellee, 452 F.3d 415, 417 (5th Cir. 2006) (quoting Rogers v. Kroger Co.,
669 F.2d 317, 320 (5th Cir. 1982); Tello v. Comm’r, 410 F.3d 743, 744 (5th Cir. 2005)) (quotation marks
omitted).
25 Sealed Appellant, 452 F.3d at 418 (citing Rogers, 669 F.2d at 320).
26 Sealed Appellant, 452 F.3d at 418; Springboards to Education, Inc., 325 F. Supp. 3d at 711 (quoting

Raborn v. Inpatient Management Partners Inc., 278 Fed.Appx. 402, 404-05 (5th Cir. 2008)).
27 Millan v. USAA General Indemnity Company, 546 F.3d 321, 327 (5th Cir. 2008) (internal quotation

and quotation marks omitted).
         Case 2:19-cv-02356-WBV-DPC Document 50 Filed 06/25/20 Page 6 of 6



undergoing eye surgery.28 The record also shows that Plaintiffs have attempted to

serve Charles Clark, including service by the U.S. Marshall’s Office.29 Accordingly,

a dismissal with prejudice is not warranted at this time. Based on the foregoing,

however, the Court finds that Charles Clark should be dismissed without prejudice

under Fed. R. Civ. P. 41(b) for failure to prosecute.

III.      Conclusion

          IT IS HEREBY ORDERED that the claims of plaintiffs, Rosalind C. Pate and

Robert L. Pate, Sr., against defendant, Charles Clark, are DISMISSED WITHOUT

PREJUDICE.

          New Orleans, Louisiana, June 24, 2020.




                                        ______________________________
                                        WENDY B. VITTER
                                        United States District Judge




28   R. Doc. 31.
29   R. Doc. 49.
